Citation Nr: 0414239	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for foot disability.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April to November 1944

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claims of 
service connection for back disability, metatarsalgia, and 
residuals of a head injury, on the basis that new and 
material evidence had not been received to reopen these 
claims.  The veteran perfected a timely appeal of this 
determination to the Board.

As a preliminary matter, the Board observes that, in 
September 1993, the veteran initially filed a claim of 
service connection for residuals of a head injury; he also 
sought service connection for back and foot disabilities.  In 
a July 1994 letter, the RO, without identifying any specific 
disabilities, notified him that service connection was denied 
because he had not submitted new and material evidence 
showing service incurrence, aggravation and continuity of 
treatment for his claimed condition.  Because the veteran did 
not receive written notification indicating that his claims 
of service connection for residuals of a head injury, back or 
disability were specifically denied, those determinations did 
not become final.  See 38 U.S.C.A. § 5104(a), (b); Best v. 
Brown, 10 Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a).  
Accordingly, the Board finds that the veteran's claim of 
service connection for residuals of a head injury must be 
considered on a de novo basis, and has recharacterized the 
issue on the title page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

For the reasons set forth below, each of the veteran's claims 
must be remanded for additional development and adjudication.

As a preliminary matter, the Board notes the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000 and is a 
liberalizing law that is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

The Board finds that because of some unique legal and factual 
issues, a brief discussion of the procedural background of 
this case would be helpful to the development and 
adjudication of this appeal.

In April 1972, the veteran filed his initial claim for VA 
compensation benefits, seeking service connection for a back 
disability.  In support, he reported sustaining a back injury 
at Camp Blanding, Florida.  Thereafter, in an October 1972 
rating action, the RO denied the veteran's claim of service 
connection for back disability on the basis that the 
"available" records did not show that he had received 
treatment for this condition while he was on active duty.  
The RO notified the veteran of the determination and his 
appellate rights, and in a November 1972 statement, he 
acknowledged receiving notice of the decision; however, the 
veteran did not appeal.

In May 1986, the RO confirmed and continued its denial of 
service connection for back disability on the basis that 
there was no new evidence showing that the disability was 
incurred in or aggravated during service.  In that same 
rating action, the RO also denied service connection for a 
foot condition on the ground that he had a foot condition 
that existed prior to service and was not aggravated beyond 
normal progress during service.  

The RO notified him of the determination later that month, 
and in June 1986, he filed a Notice of Disagreement (NOD), 
maintaining that he was "100 percent fit" prior to service 
and that service connection was thus warranted for these 
conditions.  In addition, he reported that VA informed him 
that some of his medical records had been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
In July 1986, the RO issued him a Statement of the Case 
(SOC); however, he did not timely file written communication 
that might be construed as a Substantive Appeal.  

In a March 1990 rating decision, the RO again denied service 
connection for back and bilateral foot disabilities; the 
veteran was notified of the determination in April 1990, but 
he did not appeal.

In an August 1993, the veteran filed informal claims of 
service connection for back, foot and head disabilities.  As 
noted in the introduction, although the RO notified him that 
his claims were denied, in light of the Court's decision in 
Best, that determination did not become final.  As such, the 
veteran's residuals of a head injury claim must be considered 
on a de novo basis, and VA must determine whether new and 
material evidence has been submitted to reopen his back and 
bilateral foot disability claims.

To date, VA has not investigated whether the records in the 
service medical record file were affected by this fire.  In 
this regard, the Board concludes that a brief discussion of 
the service medical records associated with the claims folder 
is necessary.  Only pages three and four of the veteran's 
service entrance examination, dated in April 1944, are of 
record.  According to that document, the veteran had no 
physical or mental defects; indeed, his feet were marked as 
"normal, " and for musculoskeletal defects, the examiner 
reported "none."  A May 1944 entry shows that the veteran 
was seen for back and foot pain, and reflects that he 
reported having both back and foot pain for many years.

The veteran's W.D., A.G.O. Form 33, "Report of Physical 
Examination Of Enlisted Personnel Prior To Discharge, Release 
From Active Duty Or Retirement," dated in November 1944, 
states that the veteran had a backache for five or six years 
but was never hospitalized.  It also reflects that he had 
weak feet for five years and was likewise not hospitalized.  
As to both conditions, the service examiner indicated that 
they existed prior to service (EPTS), were aggravated in 
military service (AMS); were not incurred in military service 
(IMS), and constituted present defects (PD).  Further, 
notwithstanding the above, a physical examination revealed no 
musculoskeletal defects; however, he was diagnosed as having 
"metatarsalgia, bilateral, moderate) [sic] severe, cause 
undetermined."  Finally, the veteran's "Report of 
Separation," dated later that same month, reflects that the 
cause of his separation was that he was below minimum 
physical standards for induction with no suitable assignment.

In an August 2002 statement, the veteran reiterated that VA 
informed him that some of his service medical records had 
been destroyed in the 1973 NPRC fire.  Further, he reported 
that he received treatment at the service hospital at Camp 
Blanding, Florida, in approximately October or November 1944, 
and specifically requested that VA obtain those records; he 
added that if they were destroyed in the fire that VA attempt 
to obtain "alternative records."  In addition, in his June 
2003 Substantive Appeal, the veteran reiterated that he had 
suffered an injury at Camp Blanding, Florida, which he 
indicated occurred during a hurricane in late 1944.  The 
veteran reported that he had suffered from chronic and 
recurrent back and foot problems since that time and again 
indicated that he was informed that his service medical 
records had been destroyed at the 1973 NPRC fire.

With respect to the veteran's claim of service connection for 
back and foot disabilities, in numerous statements drafted by 
the veteran as well as by others and submitted on his behalf, 
the veteran and the drafters of those statements maintained 
that the veteran was in sound condition at service entry and 
thus service connection for these conditions is warranted.  
Because, to date, the veteran has not been afforded a formal 
VA examination to determine whether he suffers from a current 
back or foot condition, as well as whether any such condition 
was related to service, he asserts one is necessary.  In 
light of the foregoing, the Board agrees, and concludes that 
he should be provided with such an examination, and the 
examiner should comment as to the likelihood that any back or 
foot disability was incurred in or aggravated by service.  
With respect to the veteran's claim of service connection for 
residuals of a head injury, the Board finds that the examiner 
should likewise opine as to whether any head condition is 
related to service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In addition, given his report of pre-service back and foot 
problems, the examiner must comment as to whether there is 
clear and unmistakable evidence that the veteran had a back 
and/or foot condition prior to service and, if so, whether 
there is clear and unmistakable evidence that either 
condition was not aggravated by service in order to rebut the 
presumption of soundness at service entry for this condition.  
In this regard, the Board notes that VA's General Counsel has 
recently held that to rebut the presumption of sound 
condition under 38 U.S.C.A. 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  

Finally, in an August 2002 statement, the veteran reported 
receiving treatment at the Binghamton and Syracuse, New York, 
VA Medical Centers.  The most recent records of his VA care 
associated with the claims folder, however, are dated in July 
2002.  As such, because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must associate these 
records with the claims folder.  Moreover, pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should contact the NPRC and 
have it investigate whether any of the 
veteran's service medical records might 
have been destroyed in the 1973 fire at 
that facility.  In addition, the RO 
should use all available resources, to 
specifically include contacting the NPRC, 
to obtain any outstanding records of the 
veteran's treatment at Fort Blanding, 
Florida, dated in late 1944.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any back, 
foot or head problems.  This should 
specifically include records of his 
treatment at the Binghamton and Syracuse, 
New York, VA Medical Centers, dated since 
July 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any back or foot disability found to 
be present, as well as any residuals of a 
head injury.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran have a current 
back or foot disability, or a residual 
of residuals of a head injury.  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a back or foot 
disability, or suffers from residuals 
of a head injury, the examiner must 
state whether any such disorder have 
its onset during his period of active 
service in 1944, or was caused by any 
incident that occurred during such 
active service.

(c).  Did a back or foot disability 
exist prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If a back or foot disability pre-
existed the veteran's period of active 
duty, did that any such disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
of any such condition due to or during 
service, resulting in any current 
disability.

(e).  If a back or foot disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
back or foot disability did not exist 
prior to the veteran's period of 
active duty, is it as least as likely 
as not that any such disorder had its 
onset during service, or was it caused 
by any incident that occurred during 
service?

In offering these opinions, the examiner 
should comment on the notations contained 
in the service medical records, which are 
discussed above.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  A complete 
rationale should be given for all 
opinions and should be based on 
examination findings, historical records, 
and medical principles.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


